Rule 4003. Rescinded. [Committee on Court Reporting and Transcripts.

(A) The Committee on Court Reporting and Transcripts shall consist of the following
members appointed by the Supreme Court of Pennsylvania, one of whom shall be
designated as Chair and one of whom shall be designated as Vice-Chair:

 (1) One representative of the Superior Court of Pennsylvania;

 (2) One representative of the Commonwealth Court of Pennsylvania;

  (3) Two president judges of the courts of common pleas chosen from among the judicial
districts of the Commonwealth;

 (4) Two members of the County Commissioners Association of Pennsylvania;

 (5) The district court administrator of the Philadelphia County Court of Common Pleas;

 (6) The district court administrator of the Allegheny County Court of Common Pleas;

 (7) Two district court administrators chosen from among the judicial districts of the
Commonwealth other than Philadelphia and Allegheny;

  (8) Two providers of court reporting services representing the various methods currently
in usage within Pennsylvania; and

 (9) Two members of the Pennsylvania Bar.

 (B) Initial appointments shall be for one-, two- or three-year terms, and these members
may serve one additional three-year term. Thereafter appointments shall be for three years
and members shall serve no more than two consecutive three-year terms. A replacement
appointee shall serve for the balance of the unexpired term.

(C) The Committee shall review current rules and practices, and, upon concurrence of the
Court Administrator, recommend revisions to the Uniform Rules Governing Court
Reporting and Transcripts as may be necessary to effectuate the policy of these rules.

(D) The Administrative Office shall provide staff support to the Committee. ]

****
Rule 4006. Employment and Duties of Court Reporting Personnel.

****

(E)

****

Comment: [The Committee recommends that c]Court reporters should assure, in the
event of unavailability or incapacity, that the court is able to access court reporter notes
or work product so that all transcripts can be recovered. [The Committee recommends
that e]Each court reporter should provide certification every 6 months that at a
minimum, the court reporter has provided one of the following methods or mechanisms
for recovering transcripts:

Rule 4007. Requests for Transcripts.

****

Comment:

****

It is anticipated that court reporters shall continue to be compensated for the preparation
of transcripts pursuant to local rule or practice. It is not contemplated that this rule shall
interfere with or otherwise limit the income of court reporters. In this regard, [the
Committee recognizes that] in certain jurisdictions, court reporters earn a substantial
portion of their income through the preparation of transcripts. It shall remain the duty of
the president judge and district court administrator to assure that the implementation of
these rules does not unfairly limit the ability of court reporters to be properly
compensated for their professional services.

Rule 4008. Transcript Costs Payable by a Requesting Party Other Than the
Commonwealth or a Subdivision Thereof.

****



(F) Requests for Rate Increases

 The president judge of a judicial district may request an increase in the rates prescribed in
subdivision (A) or (D) by submitting a written request to the [Committee on Court Reporting
and Transcripts] Court Administrator. Prior to submission, notice of the proposed increase

                                                   2
shall be published for public comment for at least thirty days. Any comments received
must be forwarded to the Court Administrator with the request. The request shall only be
approved where it is established that the judicial district faces an economic hardship caused by
the current rates and that the requested rates are reasonable. [If the Committee approves the
request by majority vote, it shall be forwarded to the Court Administrator for review.] If
the Court Administrator determines that the increase is necessary, the request shall be forwarded
to the Supreme Court.




                                                3